Citation Nr: 0201770	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  94-22 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a bladder 
dysfunction.

3.  Entitlement to an increased evaluation for status 
postoperative left extensor fascia lata release with 
trochanteric bursectomy, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty for 36 days from July 3, to 
August 8, 1986.

In December 1993, the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO) denied the 
veteran's claims of entitlement to service connection for a 
neurological hand condition and bladder dysfunction; an 
increased evaluation for postoperative residuals of a left 
tensor fascia lata release with trochanteric bursectomy; and 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and a 
back disorder.  He appealed to the Board of Veterans' Appeals 
(Board).  In May 1996, the Board denied service connection 
for neurological hand condition, a bladder dysfunction, and 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for PTSD 
and a back disorder.  The Board remanded the claim for an 
increased evaluation for status postoperative left tensor 
fascia lata release with trochanteric bursectomy for further 
evidentiary development.  Thereafter, he filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) for the issues not remanded.

In August 1998, the Court denied the reopening of the 
veteran's PTSD claim and found the neurologic hand disorder 
claim not well grounded. The Court vacated the portion of the 
Board's May 1996 decision on the back disorder claim and 
remanded it for compliance with directives specified by the 
Court.  Further, the decision concerning the bladder 
dysfunction claim was vacated and remanded for consideration 
by the Board pending the outcome of the back disorder claim.  
The veteran then appealed to the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) from the 
Court decision affirming the Board decision that new and 
material evidence had not been presented to reopen the 
previously denied claim for PTSD.

In December 1998, the Board informed the veteran that since 
an appeal was pending in the instant case, the Board did not 
have jurisdiction to consider his case until both the Court 
and the Court of Appeals had issued decisions in his case.  
VAOPGCPREC 20-94; 60 Fed.Reg. 9720 (1995).

In February 2000, the Court of Appeals affirmed the Court's 
decision that new and material evidence had not been 
presented to reopen the previously denied claim for PTSD.  In 
May 2000, a mandate was issued by the Court which allowed the 
Board to proceed with the veteran's appeal of the other 
issues.  In August 2000, the Board remanded the issues on the 
face of this decision to the RO for further development.  

The veteran currently resides within the jurisdiction of the 
Portland, Oregon Regional Office.


FINDINGS OF FACT

1.  In a December 1989 decision, the Board denied service 
connection for a back disorder on the basis that any in-
service back trauma was acute and transitory and resolved 
without residual disability, and is unrelated to any back 
disorder demonstrated.  

2.  The evidence submitted since December 1989 is, in 
connection with all of the evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  Resolving reasonable doubt in the veteran's favor, a 
spinal lipoma may not be disassociated from his military 
service.

4.  The veteran's left hip disability is manifested by 
complaints of chronic pain, limited motion due to pain.  A 
restriction of left thigh flexion to 10 degrees is not shown.  


CONCLUSIONS OF LAW

1.  The Board's December 1989 denial of entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991).

3.  Resolving reasonable doubt in the veteran's favor, a 
spinal lipoma was incurred during his active duty service.  
38 U.S.C.A. §§ 1131, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

4.   The criteria for an evaluation greater than 30 percent 
for status postoperative left extensor fascia lata release 
with trochanteric bursectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.103(a), 4.7, 4.40, 4.45, 4.71a, 4.73, 4.124a, Diagnostic 
Codes 5250, 5252, 5254, 5255, 5314 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified, in pertinent part 
at 38 C.F.R. §§ 3.102, 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) (VCAA) was signed into law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The RO has met its duty to assist the appellant in the 
development of these claims under the VCAA.  By virtue of the 
statement of the case and supplemental statement of the case 
issued during the pendency of this appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  When the appellant testified before the Board in 
August 1995, he and his representative were given notice of 
the evidence necessary to substantiate the claims.  The duty 
to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103.  The appellant was afforded an 
opportunity to submit evidence.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  As per the Board's remand of August 2000, in a 
letter dated in October 2000, the RO requested from the 
veteran, information regarding the dates and locations of any 
medical treatment he had received since his discharge from 
service for back trauma.  In his November 2000 response, the 
veteran submitted a statement of the dates and locations of 
treatment he received since his separation from service in 
1986.  A review of the three-volume claims folder reveals 
that all records referred to have been obtained and 
associated with the claims folder.  The National Personnel 
Records Center has indicated that all available records have 
been forwarded.  The Social Security Administration records 
associated with the claims folder are related to a 
determination with regard to a psychiatric disability, which 
is not the subject of any of the decisions below.  Multiple 
VA examinations have been conducted, and copies of the 
reports are associated with the file.  A hearing was 
conducted before the Board in August 1995, and the transcript 
is associated with the claims folder.  Based on the foregoing 
the Board finds that the RO complied with the Remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the issue of new and material evidence to 
reopen the low back disability claim, the regulations 
implementing the VCAA include an amendment to 38 C.F.R. 
§ 3.156(a).  However, the amended regulation applies only to 
claims to reopen which are received on or after August 29, 
2001.  See 66 Fed. Reg. 45,621.  As this claim was received 
prior to August 29, 2001, the provisions of 38 C.F.R. § 3.156 
(2001) are for application. 

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Back Disorder

In a December 1989 decision, the Board denied entitlement to 
service connection for a back disability.  At that time the 
following evidence was of record and considered: service 
medical records; an October 1986 VA examination report; VA 
outpatient treatment records dated in 1986 and 1987; private 
medical reports of September and October 1988; VA outpatient 
treatment records dated in 1988; and a November 1988 VA 
examination report.  

The service medical records reflect a normal musculoskeletal 
system at his June 1986 entrance examination.  In July 1986, 
the veteran complained of low back pain, and he was treated 
for low back strain after reporting a marching injury.  The 
diagnosis was low back strain.

A VA orthopedic examination was conducted in October 1986.  
It noted that in-service lumbar x-rays were normal.  A low 
back disability was not diagnosed.  

In April 1987, the veteran underwent an electromyogram.  This 
revealed a probable pyriformis syndrome, with mild evidence 
of old sciatic trauma. 

VA treatment records show that a July 1987 computed axial 
tomography (CAT) revealed a small central and perhaps 
slightly left-sided disc herniation at the L5-S1 level.  A 
July 1987 orthopedic examination diagnosed an S1 distribution 
deficit of uncertain etiology.  

VA outpatient treatment records dated in 1988 reflect 
treatment for thoracic spine complaints and thoracic epidural 
mass.  Magnetic resonance imaging (MRI) conducted in June 
1988, revealed a large epidural thoracic lipoma.

In a September 1988 neurology report from Daniel R. Botsford, 
M.D., the examiner noted the veteran's self report of a 
diagnosis of a spinal cord lipoma involving up to eight 
vertebral levels.  Dr. Botsford stated that if the veteran's 
description of the lipoma was correct, then it was probably 
responsible for his many orthopedic symptoms including his 
poor recovery from the fall related injury.  

In an October 1988 medical report from James H. Shea, M.D., 
the appellant was noted to complain of radiating lumbar 
discomfort down to the left leg and foot with numbness.  The 
veteran stated that these symptoms began in 1986 while at 
recruit training after he first fell into a trench, following 
which fellow recruits then fell on top of him when they also 
fell into the trench.  The appellant denied any other back 
injury.  He noted that a left lumbar region lipoma had 
previously been removed.  Dr. Shea diagnosed a left lumbar 
radicular syndrome, with CAT scan evidence of small L5-S1 
disc on the left.  The examiner added that the lipoma of the 
thoraco-lumbar spine did not appear to be connected to the 
veteran's military service, but advised that securing an 
opinion from a neurosurgeon would be appropriate.

In November 1988, a VA examiner reviewed the record.  The 
examiner reported clinical diagnoses of lipoma of the back 
and epidural space, and chronic backache.  

In December 1989, the Board denied entitlement to service 
connection for a low back disorder.  The Board determined 
that any in-service back trauma was acute and transitory, 
that it resolved without residual disability, and that it was 
unrelated to any demonstrated back disorder.  

Decisions of the Board are final under 38 U.S.C.A. § 7104; 
however, VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
whether there is new and material evidence to reopen the 
claim.  If there is such evidence, the claim must be reviewed 
on the basis of all the evidence, both old and new.  A 
decision regarding either is appealable.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  If the evidence is new and material 
under these guidelines, the claim is reopened, and then the 
Board must evaluate the merits of the veteran's claims in 
light of all the evidence after the duty to assist has been 
fulfilled.  

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Then, if the claim is reopened the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the Board's denial of the claim in December 1989.  That 
evidence includes private and VA treatment records dated in 
the 1990s and 2000, VA examination reports, and the veteran's 
August 1995 personal hearing testimony.  The record also 
includes duplicate reports of evidence previously considered 
and reviewed. 

A spinal lipoma is noted in a 1992 insurance company report 
signed by a VA neurologist, Dr. Baumzweiger.  Dr. Baumzweiger 
opined that the veteran's spinal cord pathology was secondary 
to trauma.

VA records show that an April 1992 MRI revealed a thoracic 
lipoma.  A June 1992 MRI revealed a L5-S1 posterior central 
herniated nucleus pulposus without compression of the thecal 
sac or identifiable neural compromise.  The image portions of 
the conus were normal.  

An August 1992 VA myelogram conducted while hospitalized 
showed a normal lumbar and thoracic spine.  The myelogram did 
reveal a thoracic lipoma at T3 to T9 which the examiner 
opined did not cause mass effect.  Further, there was no 
evidence of spinal cord compression or thecal sac effacement.  

A one page September 1992 California unemployment report 
signed by a VA neurologist noted a history of back and hip 
injuries.  The examiner diagnosed left hemiparesis, hip and 
groin pain, urinary retention, and a spinal lipoma/mass.  The 
examiner opined that the disorder was related to the 
appellant's Naval service.

In a September 1992 VA report, the history of the veteran's 
injuries was noted, and it was indicated that a lumbar 
puncture had provided some symptomatic relief.  The examiner 
diagnosed a thoracic lipoma, T2-T10, and rule out normal 
pressure hydrocephalus based on the response to the lumbar 
puncture.  

A September 1992 electromyography (EMG) study was normal for 
the left lower extremity, as well as for the left and right 
lumbosacral and thoracic paraspinal muscles.  

An MRI of the brain taken in January 1993, was negative for 
evidence of a lower spine disorder.  

At an October 1993 VA examination the appellant provided a 
history regarding the onset of his back disorder that was 
consistent with that previously reported.  The examiner 
commented that the specific cause of the veteran's cervical, 
thoracic and lumbar spine pain remained undetermined.  The 
examiner noted the presence of the extradural thoracic spine 
lipoma and that the relationship to the veteran's symptoms to 
that disorder remained undetermined.  

In a December 1993 letter, VA physician William E. 
Baumzweiger, M.D., noted a history of bilateral lower 
extremity weakness which developed following an in-service 
back injury. 

VA treatment records dated in 1994 and 1995 reflect treatment 
for the spinal cord lipoma.  Included in these records is a 
March 1994 report from a VA chief neurosurgeon.  This 
physician noted that the appellant had been fully and 
carefully evaluated by several specialists.  The case had 
also been presented to a neurology conference.  The doctors 
were of the opinion that there was no indication of a cord or 
cauda equina compression.  Surgical excision of the spinal 
lipoma was opined to be unnecessary, and no further 
neurosurgical workup was warranted. 

An April 1995 lumbar myelogram was negative, with the thecal 
sac, cord and cauda equina nerves being equal throughout.  

An October 1995 lumbar puncture also revealed normal 
findings.  Ultimately, examiners determined that the veteran 
did not have a spinal epidural lipoma.  Rather, there simply 
was excess fat due to the fact that the appellant was obese.  
The examiner's opined that it was the veteran's excess fat 
that was the cause of his symptomatology.  In reaching this 
conclusion the examiner noted that the MRI and other studies 
did not reveal any changes since 1990, and there was no 
evidence of spinal cord compromise or radiculopathy to 
account for various symptomatology.  A psychological 
component was viewed as the cause of the veteran's 
complaints.  

In August 1995, the veteran appeared at the RO and testified 
before the undersigned member of the Board.  He described the 
events related to the injury to his back during service, and 
testified that physicians had related the lipoma of the spine 
to the injury in service.  

The veteran was seen by the VA November 2000, at which time 
the examiner's assessment was chronic back problems with 
spinal cord damage from lipoma and scar tissue.  The examiner 
pointed out the injury to the back during service, and noted 
that the disability had progressed.  The examiner opined that 
it was not unreasonable to associate the present problems 
with the in-service injury, though the bearing of the injury 
on the progression or initiation of the spinal cord lipoma 
was unknown.  The examiner indicated that this disorder was 
affecting the left hip and groin area.  

VA orthopedic and neurological examinations were conducted in 
December 2000.  The appellant's complaints of back pain were 
noted, as was his use of a TENS unit for pain.  The veteran 
stated that he was taking "morphine," Vicodin, Paxil, 
trazadone and Depakote.  The examiner noted that the 
medications appeared to be aimed at the veteran's low back 
pain rather than a consequence of the hip surgery.  The 
veteran related his pain and walking difficulty to his low 
back condition.  Physical examination noted evidence of 
bothersome low back pain.  The examiner noted that if the 
appellant had fibromyalgia that disorder probably started in-
service. 

As noted above, the law provides that the Board shall reopen 
a claim if the evidence presented since the last final rating 
or Board decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  In this respect, the opinions of Dr. 
Baumzweiger, as well as the opinion of the November 2000 
examiner are both new, and they both present evidence which 
links a back disorder to the appellant's in-service back 
injury.  As such, the Board finds that the claim of 
entitlement to service connection for a back disorder must be 
reopened.

As the claim has been reopened, and as the duty to assist the 
appellant in the development of this claim has been 
fulfilled, the Board turns to the merits of the claim.  
Initially, the Board notes that the appellant's history seems 
facially and highly suspect.  Moreover, the evidence shows 
that there are significant psychological components to his 
complaints.  The Board respectfully cautions the RO that this 
factor must be carefully and critically considered in any 
rating assigned.  

Still, the evidence shows that the appellant has been 
remarkably consistent in presenting his medical history.  
That is, since the beginning he has claimed that he sustained 
a back injury after falling while marching in basic training.  
Supportive of this claim is a service medical record showing 
treatment for a back strain after marching.  Additionally, 
the postservice records include at least two separate VA 
opinions which link current back pathology to the appellant's 
in-service injury.  The first being the repeated opinion of 
Dr. Baumzweiger, and the second opinion is that offered by 
the November 2000 VA examiner who found that it was not 
unreasonable to associate the appellant's present problems 
with the in-service injury.  While the Board acknowledges 
that Dr. Shea in October 1988 did not find any link, Dr. Shea 
prefaced his opinion with the recommendation that the 
appellant be examined by a neurosurgeon.  Moreover, while 
some examiners have questioned whether the appellant even has 
a lipoma and whether his symptoms are related to his obesity, 
as of December 2000 the diagnosis of a spinal lipoma 
continues to be viable. 

Accordingly, after balancing the evidence both for and 
against the claimant, the Board finds that the evidence is in 
equipoise.  Therefore, the doctrine of reasonable doubt is 
for application.  Hence, the Board grants service connection 
for a spinal lipoma. 

Entitlement to an Increased Evaluation for Status 
Postoperative Left Extensor Fascia Lata Release with 
Trochanteric Bursectomy

The service medical records document the veteran's complaints 
of left hip pain after falling while marching.  VA orthopedic 
clinic records dated in August 1986 show that an arthrogram 
and x-rays were essentially normal.  Following an October 
1996 VA examination, the examiner noted a diagnosis of 
undiagnosed hip pathology with left hip weakness and 
instability.  It was further noted that the VA orthopedic 
clinic was investigating the matter.  

VA records show that the veteran underwent a left tensor 
fascia lata release of the left hip in November 1986.  VA 
records dated in 1987, reflect ongoing complaints related to 
the left hip.  A limited bone scan performed in November 1987 
disclosed normal findings.  

On VA examination of October 1988, the left hip demonstrated 
a full range of motion with complaints of discomfort with all 
movements.  The examiner noted that the lateral incision 
measured 4 inches in length.  Crepitus or instability was not 
demonstrated.  The examiner reported a diagnosis of status 
post removal of trochanteric bursa, left hip, with persistent 
left hip arthralgia.  On VA examination of November 1988, the 
examiner found that the veteran walked with a limp favoring 
the left leg due to the left hip pain.  There was diminished 
flexion by 50 percent of flexion in recumbent position and 
about 75 percent extension when recumbent.  These actions 
produced pain in the medial left groin.  Internal and 
external rotation of the leg caused pain that in turn limited 
those functions.  The examiner noted that the exact 
percentages could not be determined because of objective 
response.  

By rating action of January 1989, service connection was 
established for status post left tensor fascia lata release 
and trochanteric bursectomy.  A 10 percent rating was 
assigned, effective August 9, 1986.  A temporary total rating 
was assigned, effective November 5, 1986, with the resumption 
of the 10 percent rating on January 1, 1987.  

A VA examination was conducted in August 1990.  He reported 
left hip pain which increased with weight bearing and 
activity.  The appellant further described grinding and 
popping on movement, and radiating pain both laterally and 
anteriorly to the left knee.  Physical examination noted that 
the appellant walked with an obvious limp favoring the left 
leg, and that he used a cane.  At the left hip was a 
nontender, seven centimeter long by one centimeter wide, 
scar.  Range of motion was decreased with abduction to 20 
degrees, and flexion to 90 degrees.  There was no leg length 
difference.  There was decreased sensation at the left 
buttock, and at the lateral aspect of the upper portion of 
the left leg crossing over anteriorly and over the plantar 
surface of the foot.  Deep tendon reflexes were 3/5 in the 
patellars, and 2/5 at the Achilles.  Flexor and extensor 
strength was 3/4 on the left.  The diagnosis was postoperative 
left tensor fascia lata release and trochanteric bursectomy.  
The examiner remarked that the veteran's ambulatory ability 
seemed quite decreased.  

In October 1992, the veteran was awarded Social Security 
benefits due to depression.

At a VA examination in October 1993, the veteran reported 
that he noticed a slight lessening of his left hip pain after 
the surgery in November 1986.  However, he continued to 
experience left hip pain as well as gradually increasing pain 
throughout his spine.  Complaints of left lower extremity 
weakness were also noted.  The following was noted on 
examination: moderate tenderness over the left lateral hip 
area; no left hip edema or erythema; well-healed and 
nontender longitudinal surgical scar, measuring 9 centimeters 
long; developed moderate pain over the left lateral hip with 
flexion of the left hip to 15 degrees and with extension to 
10 degrees; developed moderate pain over the left lateral hip 
with adduction to 5 degrees and abduction to 5 degrees; and 
developed moderate pain with external rotation to 10 degrees 
and internal rotation to 10 degrees.  

In August 1995, the veteran testified that the hip becomes 
dislocated and that he needs to use a walker due to 
instability.  Regarding therapy, he was instructed to swim.  
He testified that he swims on a daily basis.  The pain in his 
hip radiates down to the knees and feet, and he experiences 
numbness.  The pain is constant.  He was told that x-rays 
revealed calcium deposits.  He was also having problems with 
muscle spasms.  At one time, he was given pain medication, 
but it was not helpful.  

A VA examination was conducted in July 1996.  The veteran 
complained of continued left hip and left inguinal area pain, 
as well as increasingly impaired left leg strength.  On 
physical examination the veteran walked slowly and haltingly 
secondary to left hip area pain, and impaired left lower 
extremity motor strength.  He walked with a cane for support.  
At the left hip was a healed longitudinal surgical scar 
measuring 9 centimeters in length.  There was moderate 
tenderness over the left inguinal area, but no left hip or 
left inguinal area edema or erythema.  The appellant reported 
severe pain over the left lateral hip, thigh and inguinal 
area with flexion, extension, adduction, abduction, internal 
rotation, and external rotation.  Flexion was limited to 15 
degrees, extension to 5 degrees, adduction and abduction to 5 
degrees, external rotation to 10 degrees and internal 
rotation to 5 degrees.  Left leg elevation to 10 degrees 
produced complaints of severe pain over the left lateral hip, 
thigh and inguinal area in the reclining position.  The 
examiner found that motor strength of left thigh flexion and 
extension, left lower leg flexion and extension, left ankle 
dorsiflexion and plantar flexion, were 20 percent of normal.  
Pinprick and light touch sensory studies revealed diffusely 
decreased sensation throughout the left lower extremity.  
Left hip X-rays from June 1996 were noted to be normal 
without evidence of osteoarthritis.  The impression was left 
hip injury following basic training incident.

By rating action of October 1996, an increased rating of 30 
percent was assigned, effective October 11, 1995.  

VA records show that on a visit in November 2000, the veteran 
complained of a chronic, stabbing left hip pain, and 
indicated that moving made it worse.  It was noted that the 
lipoma appeared to affect the left hip and thigh/groin area 
in the area of the service-connected disability.  

VA orthopedic and peripheral nerves examinations were 
conducted in December 2000.  On the peripheral nerves 
examination, the examiner acknowledged a partial review of 
the claims folder, and recited the nature and circumstances 
involving the injury.  The examiner also discussed the 
initial diagnosis and results of various diagnostic tests of 
record.  The veteran complained that he underwent the release 
and bursectomy since the left hip had been subject to 
recurrent dislocation.  Since the surgery, he continued to 
experience pain.  He had been taking morphine, Vicodin, 
Paxil, Trazadone and Depakote.  The examiner noted that the 
medications appeared to be aimed at the veteran's low back 
pain rather than a consequence of the hip surgery.  The 
veteran claimed that he could not bear weight on the affected 
extremity because of hip pain.  He did relate that an EMG 
with evoked potentials was performed, and he was informed 
that the results were normal.  The veteran was using a TENS 
unit to control back pain.  He complained of numbness on the 
left side and he could not distinguish any difference around 
a three inch lateral hip incision.  The veteran related his 
pain and walking difficulty to his low back condition.  

The examiner noted that there was hemi-hypoesthesia to 
pinprick, but no peripheral nerve localization was seen.  On 
testing of hip mobility, only a few degrees of flexion were 
shown, but more was seen when he climbed and moved on the 
examination table.  The examiner mentioned the well-healed 
incision scar over the trochanter and indicated that it was 
tender to the lightest touch of the area.  Finger to nose and 
heel to shin coordination studies were unremarkable.  Fine 
and rapid alternating movements were intact.  Neither an 
intention, resting, nor action tremor was seen.  Romberg was 
absent.  The veteran was unwilling or unable to stand on the 
left foot unsupported, and he refused tandem and hopping 
tests.  The examiner observed the veteran walked with an 
antalgic gait requiring a walker.  On motor examination, 
strength was give way in the left leg.  No atrophy or 
fasciculation was seen.  He could not or refused to walk on 
heels and toes on the left leg.  Pinprick sensation was 
impaired over the entire left side but was not particularly 
affected around the hip.  Degenerative reflexes were not 
seen, and Babinski responses were absent.  Deep tendon 
reflexes were physiological and symmetrical.  Abdominal and 
cremasteric reflexes were normal.  The examiner determined 
that the hemihypesthesia is not related to the hip surgery.  
The examiner noted that the examination suggested cortical 
dysfunction.  Regarding limited range of motion the examiner 
noted that reliable range of motion studies could not be 
secured, but it was determined that there did not appear to 
be any hip difficulty.  The matter of quantification was left 
to the orthopedist.  The diagnosis was status post left 
tensor lata release with trochanteric bursectomy, and no 
evidence of neurologic sequelae.  

On orthopedic examination, the examiner noted that the 
veteran's treatment included being careful with his 
activities, taking oral medication, using a walker and doing 
some special exercises.  The veteran noted that his last 
rheumatology consultation was in 1988, and that fibromyalgia 
was mentioned at that time.  The appellant reported being 
able to operate an automobile for about 30 minutes, but 
further operation was limited by worsening left hip and low 
back pain.  The appellant indicated that walking was limited 
to about three minutes by symptoms in the same areas, and 
noted his preference to use a walker, even for short walks.  
The veteran complained of bilateral buttock pain which was 
worse on the left.  He also complained of left thigh pain, 
numbness, as well as problems involving left lower leg and 
ankle pain.  Subjectively, the worst lower extremity problem 
was is the left hip pain.  The appellant also complained of 
left hip weakness, and noted that he became easily fatigued 
in all four extremities, the worst at the left lower 
extremity including a feeling of easy fatigue at the left 
hip.  Impaired coordination was noticed throughout the entire 
left half of the body, including some feelings of impaired 
coordination at the left hip.  Flare-ups with activity bother 
the left hip first, and if he persists in his activity the 
entire left lower extremity worsened.  Daily flare-ups were 
usually related to prolonged standing or walking, as well as 
with standing for five minutes.  Resting for 20 minutes does 
not help, but he was usually somewhat better the next day.  
He listed the left hip pain as the worst of his problems.  

Objective physical examination revealed the appellant to have 
average muscle conditioning.  He limped with his left hip and 
used a walker.  He refused to participate in heel and toe 
raising on the left due to left hip pain.  He flexed forward 
and reached his knees, but complained of severe back pain.  
The legs equal in length.  Left hip motion was from 0 to 45 
degrees with rather severe pain.  Rotation and abduction were 
satisfactory and equal with pain on the left.  There was very 
severe tenderness at the left hip including all the buttock 
muscle areas, muscle areas laterally, trochanteric and muscle 
areas anteriorly.  The tenderness was primarily in the 
muscular areas.  There was a well-healed 3 inch scar over the 
greater trochanter as well as some tenderness that was about 
the same as the tenderness in the muscular areas.  X-rays 
revealed normal findings, and there were no post-surgical 
changes at the hip.  The examiner diagnosed continued left 
hip symptoms, chronic muscular strain, referred low back 
pain, and some bothersome scarring from the hip surgery.  

The examiner pointed out that the veteran was seen in 
rheumatology in the past and that there was some discussion 
of fibromyalgia, which the examiner noted is not totally 
atypical.  As noted above, the examiner noted if the veteran 
has fibromyalgia then it probably started in service.  The 
examiner added that the left hip pain was probably severely 
increased by chronic tension and/or depression.  With regard 
to the veteran's prognosis, the examiner noted that the 
appellant would probably continue to have bothersome left hip 
symptoms indefinitely.  Regarding treatment, the examiner 
commented that the present conservative treatment was 
reasonable and that the appellant needed to be careful with 
activities.  A rheumatology consult was recommended to 
determine if the veteran had fibromyalgia.  As a claim of 
entitlement to service connection for fibromyalgia is not 
before the Board, remanding for such an examination is 
unnecessary.

The examiner acknowledged reviewing the claims folder and the 
remand instructions.  The examiner noted the subjective 
symptoms noted above and judged that a 25 degree decrease in 
left hip flexion represented subjective symptoms in that 
area.  Flare up problems and a 15 degree decrease in the 
flexion of the left hip would represent flare up problems 
there.

The veteran's postoperative residuals of a left "extensor" 
fascia lata release with trochanteric bursectomy, are rated 
as 30 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Diagnostic Code 5252 
contemplates a limitation of thigh flexion.  A 30 percent 
rating is assigned when thigh flexion is limited to 20 
degrees.  A maximum rating of 40 percent is assigned when 
thigh flexion is limited to 10 degrees.  Plate II of 38 
C.F.R. § 4.71 reveals that normal thigh flexion is from 0 to 
125 degrees.

In this case, the record shows that the veteran suffers from 
a painful and restricted range of left hip motion.  
Significantly, however, the record does not show that left 
hip/thigh flexion is limited to only 10 degrees.  In this 
regard, on examination in October 1993 and in July 1996 the 
appellant showed 15 degrees of flexion.  Moreover, in 
December 2000 the veteran demonstrated improved left hip 
flexion with motion to 45 degrees.  Accordingly, the Board 
finds that the appellant's limitation of left hip motion does 
not warrant an increased rating under this Code.

Turning to the possibility of rating the veteran's left hip 
another a different Code the Board observes that there is no 
clinical evidence of left hip ankylosis.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  As the veteran is able to move his left hip 
that joint, by definition, it is not immobile.  Therefore, a 
higher rating for ankylosis under Diagnostic Code 5250 is not 
in order.

Disabilities involving the hip flail joint are rated as 80 
percent disabling under Diagnostic Code 5254.  However, in 
this case, there are no indications that the flail joint is 
part of the disability at issue, or that the manifestations 
of the veteran's disability are similar to problems with the 
flail joint.  Moreover, there are no indications that the 
disability at issue involves impairment of the femur, or that 
the manifestations of the veteran's disability are similar to 
impairment of the femur.  Therefore, Diagnostic Codes 5254 
and 5255 are not for application. 

Diagnostic Code 5314 contemplates injuries to Muscle Group 
XIV.  A 30 percent rating is assigned for moderately severe 
injury, and a maximum rating of 40 percent is assigned for 
severe injury.  In this case, the veteran underwent a left 
tensor fascia lata release and trochanteric bursectomy, and 
the most recent VA examination reflects a reported diagnosis 
of chronic muscular strain.  However, the application of 
Diagnostic Code 5314 would not result in the assignment of a 
higher rating as the clinical findings of record do not 
indicate a severe muscle injury.  Clearly, the need for 
surgery in 1986 indicated some evidence of a muscle disorder.  
Also, the most recent examination revealed some tenderness in 
that area.  However, the most recent VA examination also 
revealed average muscle condition and there was no evidence 
of atrophy or fasciculation.  Therefore, the current 
disability picture does not indicate severe muscle injury as 
required for a 40 percent rating under Diagnostic Code 5314. 

In finding that there is no basis for an increased evaluation 
under Diagnostic Code 5314 the Board notes that a severe 
injury is currently defined as a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56 (2001).  
The evidence detailed above does not reveal any indication of 
a severe muscle injury under the definition set forth at 38 
C.F.R. § 4.56 (2001).

Likewise, while the Board acknowledges that the regulations 
governing muscle injuries changed during the pendency of this 
appeal, at no point has the appellant ever shown evidence of 
a severe muscle disability under the old criteria set forth 
at 38 C.F.R. § 4.56 (1996).  That regulation provided that a 
severe injury was manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of a missile.  Moreover, x-
ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of a missile.  Palpation showed moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles would be notable in the wound area, and muscles did 
not swell and harden normally in contraction.  Strength or 
endurance tests, compared with the sound side or of 
coordinated movements showed positive evidence of a severe 
impairment of function.  In electrical tests, reaction of 
degeneration was not present but a diminished excitability to 
faradic current compared with the sound side could be 
present.  Visible or measured atrophy may or may not have 
been present.  Adaptive contraction of opposing group of 
muscles, if present, indicated severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle, was indicative of a severe injury.  Atrophy of muscle 
groups not included in the track of the missile, and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
possibly was included in the severe group if there is 
sufficient evidence of severe disability.  Certainly, the 
veteran's injury does not rise to this level of severe 
disability.

As noted, a VA peripheral nerves examiner in December 2000 
found that any hemi-hypoesthesia is not related to the hip 
surgery.  Moreover, the examiner concluded that there was no 
evidence of any neurologic sequelae.  Therefore, available 
ratings for neurological problems under 38 C.F.R. § 4.124a 
are not for application in this case. 

The Board acknowledges that an orthopedic examiner did note 
that the scarring from the surgery was bothersome.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
a veteran could be rated separately for a disability 
involving a scar, disfigurement, and muscle injury, where 
none of the symptomatology for any of the conditions was 
duplicative or overlapping with the symptomatology of the 
other conditions.  However, as explained above, the 
peripheral nerves examiner ultimately concluded that the 
hemi-hypoesthesia is not related to the hip surgery and that 
there was no evidence of neurologic sequelae.  Therefore, a 
separate rating for any sensory impairment at the scar is not 
warranted. 

The Board also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2001) in considering the level of pain caused by 
the veteran's left hip disorder.  Significantly, however, 
while the appellant uses a walker as well as a cane and while 
he clearly favors his left hip, there is no objective 
evidence of left hip swelling, disuse atrophy, or skin 
changes that would be expected in a disorder that is 
productive of truly severe pain.  Further, while it is 
evidence that the pain causes some degree of industrial 
inadaptability, the 30 percent disability rating is itself 
recognition that industrial capabilities are impaired.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Finally, the Board considered the provisions of 38 C.F.R. § 
4.7 (2001).  That regulation provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
this case, the provisions of Diagnostic Code 5252 are clear.  
A 40 percent rating requires evidence of a limitation of 
thigh flexion to 10 degrees.  The veteran does not meet this 
objective standard.  Hence, there is no question as which 
rating should be applied.  

Accordingly, the Board finds that an increased evaluation for 
the veteran's service-connected left hip disability is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
a low back disability.  Service connection for a spinal 
lipoma is granted.

Entitlement to a rating greater than 30 percent for a status 
postoperative left extensor fascia lata release with 
trochanteric bursectomy is denied.  


REMAND

As noted in the Board's August 2000 remand, the veteran has 
claimed entitlement to service connection for a bladder 
disorder secondary to his back disability.  As service 
connection has now be granted for a spinal lipoma, and as the 
VCAA fundamentally changes the development necessary to 
assist and notify the appellant, the Board finds that further 
action is necessary before it may adjudicate this claim.

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain the complete 
copy of the veteran's record of VA 
treatment that he received on March 20, 
1998 for bladder dysfunction.  
Additionally, the RO should request that 
the veteran identify any additional 
private and/or VA treatment he has 
received for a bladder disorder since 
March 1998.  Further, the veteran should 
identify any health care provider who has 
linked his bladder disorder to his spinal 
lipoma.  Thereafter, the RO should 
attempt to secure any identified 
evidence.  All attempts to secure any 
identified evidence must be documented in 
the claims folder by the RO.  If, after 
making reasonable efforts to obtain any 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The veteran should then be scheduled 
for a VA genitourinary examination.  
Following the examination, the urologist 
is to express an opinion whether it is at 
least as likely as not that any currently 
diagnosed urinary or bladder disorder is 
related to the appellant's spinal lipoma.  
The claims file must be made available to 
and reviewed by the urologist prior to 
the requested study and the report should 
reflect that such a review was made.  A 
complete rationale for conclusions must 
be provided.  The report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for bladder dysfunction on the 
merits, and with consideration of the 
VCAA.  The RO should consider this claim 
on both direct and secondary bases.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

